Citation Nr: 0737185	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  00-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of heat 
stroke.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a disorder 
manifested by rectal bleeding.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD).

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

(The issue of entitlement to service connection for 
cardiovascular disease is addressed in a separate decision of 
the Board.)



REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from May 16 to October 12, 
1966.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  In September 
2002, the appellant testified before one of the undersigned 
Veterans Law Judges via videoconference; a transcript of that 
hearing has been included in the claims folder.  

In December 2002, the Board issued a decision which denied 
entitlement to service connection for a disorder manifested 
by rectal bleeding, and that decision was appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  A 
separate decision dated in February 2004 remanded the issues 
of entitlement to service connection for PTSD and residuals 
of heat stroke, and the issue of whether new and material 
evidence had been submitted to reopen the claim for service 
connection for an acquired psychiatric disorder, for 
additional development.

In September 2003, a Joint Motion for Remand was filed in the 
Court which requested that the December 2002 Board decision 
denying service connection for a disorder manifested by 
rectal bleeding be vacated and returned to the Board for 
additional development.  On October 1, 2003, the Court issued 
an order which vacated the Board's December 2002 decision and 
returned it to the Board for additional development 
consistent with the Joint Motion.  Copies of the Joint Motion 
and the Court's order have been included in the claims 
folder.  

In July 2004, the Board remanded the issue of service 
connection for a disorder manifested by rectal bleeding for 
additional development.  In October 2006, the Board remanded 
the issues of service connection for PTSD, heat stroke 
residuals, and a disorder manifested by rectal bleeding, and 
whether new and material evidence had been presented to 
reopen the claim of service connection for an acquired 
psychiatric disorder, so that a Travel Board hearing could be 
scheduled at the request of the veteran.  The veteran 
testified before one of the undersigned Veterans Law Judges 
at the RO in May 2007.  The case is again before the Board 
for appellate consideration.

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The issue of entitlement to TDIU is also 
remanded, to be readjudicated after the psychiatric issue is 
resolved.  VA will provide notice when further action is 
required by the appellant.


FINDINGS OF FACT

1.  The veteran does not have any heat stroke residuals that 
are related to his period of active military service.

2.  The veteran does not have post-traumatic stress disorder 
which is related to his period of service.

3.  No disorder manifested by rectal bleeding has been 
related by competent evidence to the veteran's period of 
service.


CONCLUSIONS OF LAW

1.  Residuals of heat stroke were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & 2007); 38 C.F.R. § 3.159 (2007).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & 2007); 
38 C.F.R. §§ 3.159, 3.304(f) (2007).

3.  A disorder manifested by rectal bleeding was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002 & 2007); 38 C.F.R. § 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In March 2001 and October 2004, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims for service connection and its duty 
to assist him in substantiating his claims under the VCAA.  
These letters informed the veteran that VA would assist him 
in obtaining evidence necessary to support his claims, such 
as records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send medical records 
showing he has a current disability as well as records 
showing a relationship between his claimed disabilities and 
service, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  A June 2000 SOC and the July 
2001, May 2005, and March 2006 SSOCs each provided him with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  However, the 
Board does note that the veteran was provided with the 
provisions of the Dingess decision in the March 2006 SSOC.


II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; 
see Hickson, supra (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection).

Under the applicable regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra, distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.").  Barr v. 
Nicholson, No. 04-0534 (June 15, 2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Residuals of heat stroke

The veteran asserts that his training in service centered on 
heat training because his unit was to be sent to Vietnam.  He 
said that at the time that was in training in Kansas, the 
temperatures exceeded 100 degrees (he also submitted weather 
reports that substantiated this statement).  He said that he 
suffered from heat stroke as a result of this training, which 
has lead to the development of a number of disorders, to 
include an intestinal disorder with constipation and 
psychiatric complaints.

The veteran's service medical records (SMRs) do not 
demonstrate any complaints of, or treatment for, heat stroke.  
His February 1966 entrance examination and the September 1966 
Medical Evaluation Board report make no mention of any 
incident of heat stroke, or of any residual disabilities 
related to heat stroke.  

The veteran was afforded a VA mental disorders examination in 
November 1996, during which he stated that he had begun to 
have "blackout spells" in service due to being exposed to 
high temperatures.  He would feel extremely hot; he would 
then become nauseous and would start to see vague images at 
the periphery of his eyes.  There would also be voices.  He 
would then lose consciousness.  He noted that he had been 
admitted to a hospital in service with complaints of 
depression and crying.  He noted that these episodes had 
continued to occur after his release from service.  The 
veteran left the facility before either a brain CT scan or an 
EEG could be performed.  

In May 1996, a VA psychologist noted the veteran's statement 
that he had reportedly "blacked out" after being sent on a 
job in service to the morgue, where he saw bodies.  A June 
1997 VA examination found him to be physically normal.  A 
psychiatric examination conducted at that time referred to 
his complaints of black out spells with auditory and visual 
hallucinations.  He also commented that these "spells" 
would leave him disoriented.  He also submitted numerous 
articles on  the effects of heat stroke.

In February 2005, the veteran was fully evaluated by VA.  He 
reported that he had suffered heat stroke in service, which 
had resulted in a two-month hospital stay (the examiner noted 
that the hospitalization in service had been for psychiatric 
treatment).  The examination noted that there was no 
indication in the available SMRs that the veteran had 
experienced heat stroke in service.  The veteran said that he 
would pass out whenever he became overheated.  After 
examining the veteran, the impression was of dizzy spells, 
more likely than not due to psychogenic origin, rather than 
heat stroke, since there was no documentation that the 
veteran had sustained a heat stroke in service.  It was also 
noted that it was unlikely that this type of symptom would 
continue for so long after he had reportedly suffered one 
episode of heat stroke.

After a careful review of the evidence of record, the Board 
finds that service connection for the residuals of heat 
stroke has not been established.  Medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, supra.  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

As noted above, the veteran's SMRs are completely silent as 
to any complaints or treatment referable to heat stroke.  It 
is also significant that there is no objective evidence of 
the current existence of any residual disability that has 
been causally related to an episode of heat stroke.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  Here, the veteran is competent to state that he 
suffers from dizzy spells.  However, he is not competent to 
state that he has a disability resulting from an episode of 
heat stroke, since this type of disability is not subject to 
lay diagnosis.  The veteran has not demonstrated that he has 
the expertise required to diagnose a disability that must be 
etiologically related to an incident of heat stroke.

The fact remains that there is no indication that the veteran 
suffered from heat stroke in service or that any diagnosed 
disability has been related to any incident of heat stroke.  
To the contrary, the February 2005 VA examination indicated 
that his "dizzy spells" are psychogenic in nature and are 
not related to any possible heat stroke suffered in the 
remote past.  

While the veteran's contentions have been carefully 
considered, these contentions are outweighed by the absence 
of any medical evidence to support the claim.  Accordingly, 
the Board finds that the weight of the evidence is against 
the presence of a disease or injury in service, or of a 
causal nexus between any currently diagnosed "dizzy spells" 
and any incident of service origin.  The preponderance of the 
evidence is thus against the claim for service connection for 
heat stroke residuals, and, therefore, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  PTSD

The veteran contends that he currently suffers from PTSD 
which began after he had suffered a heat stroke in May 1966 
while in AIT (advanced individual training).  At his May 2007 
Travel Board hearing, he also stated that he had felt guilt 
over the fact that he was still alive while two close friends 
had died in Vietnam.  He also noted how stressful his 
training had been, because superiors were always pushing them 
and yelling at them.

The SMRs show that he was psychiatrically normal at the time 
of the February 1966 entrance examination.  In August 1966, 
he was admitted with depression, apparently being quite 
depressed over the "trauma" of training.  He was diagnosed 
with an inadequate personality manifested by depression and 
an inability to tolerate Army discipline.  At the time of the 
September 1966 Medical Evaluation Board, he reported stomach 
trouble, nightmares, depression, bedwetting, nervousness, and 
excessive drinking.  He was discharged as unfit for further 
service.  His personnel records indicated that he had done 
basic training and training as a medical corpsman.

A May 1996 VA treatment report indicates that the veteran had 
been diagnosed with dysthymic disorder.  While he has claimed 
to have been a combat medic, the note indicated that he had 
only been in service for 189 days, and had never been in 
Vietnam.  

VA examined the veteran in November 1996.  He reported that, 
when he was a child, his father would beat his mother; 
however, he stated that this had not scared him and he denied 
that this had had any effect on him.  The mental status 
examination found that he was calm and cooperative, with a 
bland affect and a depressed mood.  His thought processes 
were smooth and goal-directed.  He was well-oriented.  No 
PTSD symptoms were endorsed, and PTSD was not diagnosed.  He 
was diagnosed with schizoaffective disorder, depressed type, 
and a nonspecified personality disorder.

In May 1997, a psychologist noted that the veteran did not 
have PTSD.  However, he was noted to have had difficulties 
dating back to his childhood.  

A psychosocial assessment of the veteran was performed in 
July 2002.  He reported that the heat in service had been so 
bad that he had suffered a breakdown.  The examiner reviewed 
the entire record.  The veteran was noted to be a depressed 
individual with poor sleep patterns.  He reported frightening 
dreams, although he was unable to recall their content.  He 
also said that he had daily intrusive thoughts and 
involuntary thoughts about service.  He said that he was 
emotionally numb and devoid of feeling since his return from 
service.  He was open and talkative but had no deep 
interpersonal relationships.  He tended to avoid thinking 
about his traumas and had felt alienated since service.  He 
was cooperative and polite, and these thoughts were 
occasionally vague, rambling, and tangential.  He was nervous 
and anxious, with a blunted affect and a depressed mood.  He 
said that he had believed that he would die from heat 
exhaustion in service.  The diagnosis was PTSD.  

The veteran was examined by VA in February 2005.  He noted 
that he had been treated for anxiety and depression.  He said 
that his two best friends had been killed in Vietnam and 
that, while it grieved him to think about them, he did not 
have any nightmares or flashbacks.  He usually dreamt of 
falling from heights.  The mental status examination noted 
that he was oriented and alert.  He was cooperative and he 
displayed good eye contact and had regular speech.  His 
hygiene was adequate.  He was depressed, but his thoughts 
were coherent and goal-directed.  There was no impairment in 
reality testing.  The diagnosis was depression, without 
psychotic features.  There was no diagnosis of PTSD.  
Neuropsychological testing done in June 2005 was consistent 
with PTSD features.  

Upon careful review of the evidence of record, it is found 
that service connection for PTSD has not been established.  
The record does note some diagnoses of PTSD.  However, the 
critical question in the case is whether the veteran 
experienced a stressor in service that would support a 
diagnosis of PTSD.  The objective evidence of record does not 
suggest that the veteran was engaged in combat with the 
enemy.  "Engaged in combat with the enemy" has been defined 
as requiring that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).   In the instant case, the 
DD Form 214 does not reflect the receipt of any combat 
badges.  In fact, the veteran was discharged from the service 
while still a trainee.  There is no suggestion that he had 
participated in any combat.  

According to West v. Brown, 7 Vet. App. 70, 76 (1994), where 
"the veteran did not engage in combat with the enemy . . . 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor."  The 
claimed stressors must be corroborated by independent 
evidence of record, although insisting on corroboration of 
every detail, including personal participation, defines 
corroboration too narrowly.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  Unfortunately, there is no evidence of 
record that corroborates the veteran's reported stressors.  
He has stated that one of his primary stressors was the heat 
stroke that he suffered in May 1966.  However, as noted 
above, there is no objective evidence that this event 
occurred in service.  While the veteran was hospitalized in 
service, it was for what was diagnosed as an inadequate 
personality, which had rendered him unfit for retention in 
the service.  There was never any reference made to heat 
stroke.  He has also stated that two close friends were 
killed in Vietnam, and that caused him great guilt.  However, 
he has never provided details capable of corroboration (for 
example, names of the individuals, dates of death, and the 
unit designations at the time of the deaths).  Nor has he 
asserted that he witnessed their deaths.  Therefore, these 
events cannot be found to be sufficient stressors to support 
a diagnosisof PTSD in the veteran's case.

While the veteran's contentions have been carefully 
considered, these contentions are outweighed by the absence 
of any evidence of a corroborated in-service stressor.  
Accordingly, the Board finds that, while there are diagnoses 
of PTSD in record, these diagnoses are not supported by the 
presence of a corroborated in-service stressor sufficient to 
cause this disorder.  The preponderance of the evidence is 
thus against the claim for service connection for PTSD, and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Disorder manifested by rectal bleeding

The veteran's SMRs are negative for any complaints of, or 
treatment for, any disorder manifested by rectal bleeding.  
The February 1966 entrance examination and the September 1966 
Medical Evaluation Board examination reported findings within 
normal limits. 


A May 1996 VA treatment record noted that the veteran had had 
anal fissures for years.  However, an August 1996 rectal 
examination was negative.  In October 1996, he again reported 
a history of anal fissures.  

VA examined the veteran in November 1996.  He reported a 
history of habitual constipation and occasionally, if the 
stool was too hard, a small amount of blood.  The examination 
found no evidence of current bleeding, and there was no 
suggestion of soiling or diarrhea.  He stated that he took 
Metamucil daily and that, currently, his bowel movements were 
regular.  The diagnosis was chronic habitual constipation.

VA re-examined the veteran in February 2005.  He stated that 
he had had rectal bleeding in service (although the SMRs 
refer only to a cyst between the buttocks).  A sigmoidoscopy 
found healed scarring.  He stated that the bleeding would 
come and go.  Straining was noted as a possible cause of some 
of the bleeding.  He had a history of anal fissures and 
hemorrhoids.  The objective examination found no evidence of 
fissures, fistulas, or external hemorrhoids.  The digital 
examination was normal and the hemoccult examination was 
negative.  An anoscopic examination found Stage I 
hemorrhoids.  The examiner commented that there was no 
indication that he had had hemorrhoids in service; rather, 
these had developed sometime during the 30 years which 
intervened after service.

In his testimony before the undersigned in May 2007, the 
veteran expressed his belief that his chronic constipation is 
related to the heat stroke that he had sustained in service.  
He believes that the dehydration in service caused the 
constipation.

Upon careful review of the evidence of record, it is found 
that service connection for a disorder manifested by rectal 
bleeding has not been established.  As previously noted, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See Jandreau, supra; 
and Buchanan, supra.  


Again, the service medical records are completely silent as 
to any complaints of or treatment for any disorder manifested 
by rectal bleeding.  While the veteran has been found to have 
chronic constipation, this has not been related to any 
incident of service origin, to include an episode of heat 
stroke (which is also not established in the SMRs).  He was 
found to have a history of anal fissures, as well as 
hemorrhoids, on recent examination; however, there is no 
suggestion in the objective record that these conditions were 
present in service or are related to any incident of service 
origin.  

As noted, the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  Here, the veteran is competent to state that he 
suffers from constipation and occasional rectal bleeding.  
However, he is not competent to state that he has a 
disability, such as an anal fissures or hemorrhoids resulting 
from an episode of heat stroke or any other incident of 
service origin, since this type of disability is not subject 
to lay diagnosis.  The veteran has not demonstrated that he 
has the expertise required to diagnose a disability  or to 
provide an opinion as to the etiology of any diagnosed 
disorders.  The fact remains that there is no indication that 
the veteran suffered from any disorder manifested by rectal 
bleeding in service or that any diagnosed disability has been 
related to any incident of service origin.  To the contrary, 
the February 2005 VA examination indicated that his diagnosed 
hemorrhoids were not noted until some 30 years after his 
separation from service.

The veteran's contentions have been carefully considered, but 
his contentions are outweighed by the absence of any medical 
evidence to support the claim.  Accordingly, the Board finds 
that the weight of the evidence is against the presence of a 
disease or injury in service, or of a causal nexus between 
any currently diagnosed constipation and hemorrhoids and any 
incident of service origin.  The preponderance of the 
evidence is thus against the claim for service connection for 
a disorder manifested by rectal bleeding, and, therefore, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for the residuals of heat 
stroke is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a disorder manifested 
by rectal bleeding is denied

REMAND

In February 1997, the RO issued a decision in which it 
refused to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, which had 
been previously denied in June 1968.  The Court of Appeals 
for Veterans Claims issued a decision in Kent v. Nicholson, 
20 Vet. App. 1 ( 2006) during the pendency of this appeal 
which addressed the appropriate VCAA notice to be provided in 
new and material cases.  The Court found that VA must notify 
a claimant of the evidence and information needed to reopen 
the claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  Such 
notice to the veteran is essential since the question of 
materiality depends on the basis on which the prior denial 
was made and the failure to notify a claimant of what would 
constitute material evidence would be prejudicial to the 
claimant. 

The letters provided to the veteran in March 2001 and October 
2004 did not provide adequate notice under Kent, since they 
did not inform the veteran of the basis of the previous 
denial or of what evidence was needed to substantiate the 
element or elements lacking to establish service connection 
in the previous denial.  Resolution of this issue could also 
have an impact upon the issue of TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess decision 
that VCAA notice requirements apply to all 
five elements of a service connection 
claim, and the Kent decision concerning 
VCAA notice in cases involving a need for 
new and material evidence to reopen a 
claim.

2.  If the veteran indicates that there 
are additional records available, all 
efforts must be made to obtain those 
records.  These efforts must be documented 
for inclusion in the claims folder.  The 
veteran's request to reopen his claim for 
service connection for an acquired 
psychiatric disorder (other than PTSD) 
must then be readjudicated.

3.  After resolution of the psychiatric 
disability claim, the RO should 
readjudicate the issue of entitlement to 
TDIU.

4.  If any decision remains adverse to the 
appellant, he and his attorney should be 
provided with an appropriate SSOC, and an 
opportunity to respond.  The case must 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


___________________________			  
__________________________
    BARBARA B. COPELAND				   M. SABULSKY
          Veterans Law Judge					  Veterans 
Law Judge
    Board of Veterans' Appeals			       Board of 
Veterans' Appeals


_________________________
ANDREW J. MULLEN
Veterans Law Judge
Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


